Citation Nr: 1808790	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-28 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral upper peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral lower peripheral neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for impaired vision, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from February 1968 to February 1971, with service in Korea.

These matters are before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran timely perfected an appeal to the Board.

In September 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran served at or near the Demilitarized Zone (DMZ) between July 1968 and January 1969, and thus was presumptively exposed to herbicide agents.

2.  The Veteran has a present diagnosis of bilateral upper and lower extremity diabetic neuropathy.

3.  The Veteran has a present diagnosis of diabetic retinopathy.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral upper and lower extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (to include coronary artery disease), all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2017).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

Diabetes Mellitus

The Veteran contends that, between July 1968 and January 1969, he performed temporary duty assignments that required him to be at or near the DMZ, thus exposing him to herbicide agents.  The Veteran believes that his diabetes mellitus is a result of that exposure.

In August 2010, the Veteran submitted a statement regarding his responsibilities while stationed with the 802nd Engineer Battalion, Company C.  He stated that from July 1968 to September 1968, he regularly traveled to Camp Liberty Bell, located at the DMZ.  The Veteran reported building bunkers and helicopter pads at the location.  

A December 2010 Defense Personnel Records Information Retrieval System (DPRIS) response confirmed that the 802nd Engineer Battalion, Company C, was present in Korea during the Veteran's service.  Records indicated that Company C was based at Camp Humphreys, which was approximately 14 miles from the DMZ.  There was no documented herbicide agent at that camp.  Records did not, however, mention or document specific duties performed by the unit members.  Records acknowledged that herbicide agents were used in Korea in 1968 along the southern boundary of the DMZ, and were applied using hand sprayers and a trailer-mounted decontamination apparatus.  

In January 2011, a formal finding was associated with the record indicating that the information required to verify herbicide exposure was insufficient to send to the Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for a service record.

In June 2011, the Veteran reported that, while he was stationed at Camp Humphreys, he spent very little time physically at that camp.  Instead, his Company was tasked with construction projects outside of base.  Company C built bunkers, helicopter pads and airstrips in the surrounding region.  With his statement, the Veteran submitted photographs purportedly taken during his Korean service.  The photographs depict work building a toolshed and sandbagging foxholes with Korean military counterparts, and the construction of the R-212 airstrip.  He reported that, during construction of the R-212 airstrip, the Company obtained drinking and bathing water from Camp Liberty Bell, which he helped to procure.  The Veteran also reported building a bunker at Camp Liberty Bell on the DMZ.

Military personnel records are limited, and do not document each personnel assignment reported by the Veteran.  In June 1969, however, the Veteran received a Letter of Appreciation and Commendation for stopping a robbery while he was on temporary duty to Project Site, R-212.  The letter states that the Project Site was under construction at the time of the Veteran's commendable action.  

In response to this indication of one temporary duty assignment, another DPRIS response was obtained in September 2013.  The only information that could be obtained documented Company C's relocation to the R-212 airfield near Uijonbu, Korea, which was 19 miles from the DMZ.  This move occurred in April 1969.

The Veteran provided additional detail in his September 2017 sworn testimony.  The Veteran reported being assigned to a number of construction projects, including the building of airstrips, helicopter pads, bunkers, and stringing constantan wire.  He reported that, while building the airstrip, he traveled to Camp Liberty Bell to get drinking and bathing water.  For three months, he was instructed to regularly obtain water from Camp Liberty Bell.  He also stated that they build bunkers and helipads near the DMZ.  The Veteran reported that, on one occasion, he strung constantan wire with Korean military counterparts on the DMZ, so close he could view the DMZ fence.  

Personnel records do not specifically place the Veteran or his unit at the DMZ.  Documentation only indicates that the Veteran was, at most, 14 miles from the DMZ during his service.  The Veteran, however, has consistently provided statements regarding temporary duty assignments that took him to or near the DMZ.  The Veteran is certainly competent to report the nature of his duties while serving in Korea.  The Veteran's reports to temporary duty assignments off-base are also credible as they are supported by documentation of the Veteran's work at the Project Site for the R-212 airstrip.  While his personnel records do not explicitly document the assignment of Company C to construct the airstrip, the Veteran's letter of commendation affirms his presence at the Project Site.  DPRIS findings indicate that Company C relocated to the R-212 airstrip after its completion in April 1969.

The Veteran has also consistently reported temporary duty at or near the DMZ throughout adjudication of this claim.  His lay statements have been consistent and are supported by his September 2017 sworn testimony, which elaborated on his daily assignments while serving in Korea.  While the Board recognizes that personnel records are limited in this case, the Veteran's reports of temporary duty were in part corroborated by the Letter of Appreciation and Commendation in June 1969.  The Veteran also provided personal photographs from his service in Korea that, while limited, reflect the type of work and locations to which he was assigned.  Furthermore, the limited personnel records available in this case do not directly contradict the Veteran's claims regarding temporary duty assignments to different locations.

The Board finds the Veteran's lay statements, testimony, and photographic evidence sufficient to support his contentions of work on or near the DMZ between July 1968 and January 1969.  As such, the Veteran was presumptively exposed to herbicide agents during his deployment to Korea.  

The Veteran has a present diagnosis of diabetes mellitus.  Pursuant to 38 C.F.R. § 3.309(e), diabetes mellitus is afforded presumptive service connection when exposure to herbicidal agents has been conceded.  Accordingly, the Veteran is entitled to service connection for diabetes mellitus.

Diabetic Neuropathy and Retinopathy

The Veteran contends that he is entitled to service connection for diabetic neuropathy and retinopathy (claimed as impaired vision) as secondary to his now-service connected diabetes mellitus.

Post-service medical records reflect present diagnoses of bilateral upper and lower diabetic neuropathy and diabetic retinopathy.  The conditions have been directly attributed to the Veteran's poorly controlled diabetes mellitus.  As such, there is evidence of a present disorder, evidence of service-connected diabetes mellitus, and a nexus between the claimed conditions and the diabetes mellitus sufficient to sustain secondary service connection.

Accordingly, service connection is granted for bilateral upper and lower diabetic neuropathy and diabetic retinopathy.



ORDER

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents is granted.

2.  Entitlement to service connection for bilateral upper and lower peripheral neuropathy, to include as secondary to diabetes mellitus is granted.

3.  Entitlement to service connection for impaired vision, to include as secondary to diabetes mellitus is granted.


REMAND

Remand is necessary in order to properly adjudicate the remaining issues on appeal.  Unfortunately, it does not appear that the Veteran was provided an examination to assess his claims of entitlement to service connection for hypertension and erectile dysfunction, to include as caused by exposure to herbicide agents and as secondary to his service-connected diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), sets a low bar to afford an examination for a claimed service-connected condition.  The ongoing reports of symptomatology either beginning in service or associated with a service-connected disability is a sufficient indication that the conditions are related to service.  As the Veteran contends that these two disabilities were either caused by exposure to herbicide agents or his service-connected diabetes mellitus, there is a sufficient indication of a relationship to service.  As such, examinations must be afforded on remand.







	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative in order to identify any outstanding private treatment records regarding his hypertension and erectile dysfunction.  If private providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the private treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the etiology of his hypertension and erectile dysfunction.  The examiner must review the entire claims file, including a copy of this remand.  The examiner should consider any and all lay statements regarding observable symptomatology or past diagnoses.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service, to include as a result of exposure to herbicide agents? 

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction began during active service, is related to an incident of service, 	or began within one year after discharge from active service, to include as a result of exposure to herbicide agents? 

(c)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's erectile dysfunction was either caused by or aggravated by a service-connected disability?

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


